                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA

v.                                                          CRIMINAL NO. 5:18cr27-DCB-LRA

LATTRICK WILLIAMS

                         PRELIMINARY ORDER OF FORFEITURE

       On March 1, 2019, the defendant, LATTRICK WILLIAMS, entered a plea of guilty to

the Indictment filed in the above styled cause.

       IT IS HEREBY ORDERED THAT:

       1.      As a result of the guilty plea to the Indictment, for which the Government sought

forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), the defendant,

LATTRICK WILLIAMS, shall forfeit to the United States all property involved in or traceable

to property involved in the offense.

       2.      Based on the evidence set forth during the plea colloquy, specifically that the

defendant has previously been convicted of a felony, and the allegations included in the

government’s motion, the Court finds that the Taurus International, Model PT738 TCP, .380

caliber pistol and .380 caliber ammunition, is subject to forfeiture pursuant to 18 U.S.C. §

924(d)(1); 28 U.S.C. § 2461(c) and Rule 32.2 of the Federal Rules of Criminal Procedure, and

that the defendant has an interest in such property and that the Government has established the

requisite nexus between such property and such offense. Therefore the Court finds that the

Taurus International, Model PT738 TCP, .380 caliber pistol and .380 caliber ammunition 

shall be forfeited to the United States.

       3.      The United States may conduct any discovery it considers necessary to identify,

locate, or dispose of the property subject to forfeiture.
        4.        The United States shall publish notice of the order and its intent to dispose of the

property in such a manner as the United States Attorney General may direct. The United States

may also, to the extent practicable, provide written notice to any person known to have an

alleged interest in the Subject Property. Fed. R. Crim. P. Rule 32.2(c)(1).

        5.        Any person, other than the above named defendant, asserting a legal interest in

the Subject Property may, within thirty days of the final publication of notice or receipt of notice,

whichever is earlier, petition the court for a hearing without a jury to adjudicate the validity of

his alleged interest in the Subject Property, and for an amendment of the order of forfeiture,

pursuant to 28 U.S.C. § 2461(c) which incorporates 21 U.S.C. § 853(n).

        6.        Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary Order of Forfeiture shall

become final as to the defendant at the time of sentencing and shall be made part of the sentence

and included in the judgment. If no third party files a timely claim, this Order shall become the

Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

        7.        Any petition filed by a third party asserting an interest in the Subject Property

shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent

of the petitioner’s right, title, or interest in the Subject Property, the time and circumstances of

the petitioner’s acquisition of the right, title or interest in the Subject Property, any additional

facts supporting the petitioner’s claim and the relief sought.

        8.        After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and

before a hearing on the petition, discovery may be conducted in accordance with the Federal

Rules of Civil Procedure upon a showing that such discovery is necessary or desirable to resolve

factual issues.
        9.      The United States shall have clear title to the Subject Property following the

Court’s disposition of all third-party interests, or, if none, following the expiration of the period

provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C. § 982(b), for the filing of

third party petitions.

        10.     The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2.

        SO ORDER AND ADJUDGED this 25th day of April , 2019.



                                                      s/David Bramlette
                                                      UNITED STATES DISTRICT JUDGE
